DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendments of claim 16 and 27 overcome rejection under 35 USC 112(b).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Applicant states “[p.2] The method of Claim 18 operates by guiding radar pulses along a solid rod. Although Riegman (at column 2, lines 29-54) teaches that this technique is known to be applied for the level measurement of static situations, such a static situation cannot be compared or confused with the situation of a reaction environment of a urea pressure vessel, where the liquid is present in conjunction with a supercritical phase under vigorous conditions . . . In this connection, Riegman and the other cited references are silent about using a solid rod in such specific and critical conditions.”
The Examiner respectfully disagrees. Riegman describes a radar level measurement in a tank involving urea synthesis (claim 1) and liquid at supercritical conditions (claim 1) and discloses the use of a solid rod ([2:33-35] “The prior art technique operates by guiding radar pulses along a rod. This type of radar level measurement, along a duplex steel rod, is foreseen in the aforementioned Urea Symposium reference [not for static conditions and used in this Action]”). Reigman further discloses ([4:39-41] “Whilst the invention requires the use of a tube to propagate the radar waves towards the liquid, it further expressly is capable of using known radar equipment. Such equipment is known to the skilled person”) of which Fauveau discloses using a steel rod (3:2) as cited and motivation provided.
Applicant further states “[p.3] A dielectric compensation is not disclosed in Riegman.”
The Examiner respectfully disagrees. The dielectric compensation is limited within claim 18 as follows “and wherein the determination of the liquid level comprises a step of a compensation of [[the]] a dielectric of said gaseous phase.” And thus the venting of formed gas as cited corresponds a dielectric compensation of a gaseous phase.
Applicant continues to state “[p.3] The solution to this problem is not-obvious. Fauveau cannot provide hints or suggestions to provide these technical effects because Fauveau relates to detection of liquid/liquid interfaces.”
The Examiner respectfully disagrees, As discussed prior Riegman discloses the use of solid rods in the Urea Symposium NPL, used in this Action, which describes urea synthesis and Riegman further cites “[4:39-41] Whilst the invention requires the use of a tube to propagate the radar waves towards the liquid, it further expressly is capable of using known radar equipment. Such equipment is known to the skilled person” of which Fauveau teaches with the provided motivation and clearly known to one of ordinary skill in the art.
Applicant further states “[p.5] However, Edvardsson is silent about the fact that the rod wave guide comprises at least one source for a reference reflection for the calculation of the actual speed of the signal in the gaseous phase above the liquid level”.
The Examiner respectfully disagrees. The Instant Specification further elaborates the claimed limitation as follows “[0066] In some embodiments the rod wave guide 5 includes a source of a reference reflection above the liquid level, for example in the form of a step (change of diameter) above the liquid level. This reference reflection is used to calculate the actual speed of the signal influenced by the gaseous phase above the liquid level”. Fig 4 of Edvaardsson teaches the characterization of the microwave radiation at different waveguide diameters Edvaardsson further teaches “[11:65-66] This can be used to get a reference reflection at a mechanically known position”; “[1:44-45] Further, the gas above the surface of the liquid reduces the velocity of the microwaves. This velocity reduction may be accurately estimated”; “[5:47-51] By such selection of frequency the variation of the group velocity of the microwaves when the dielectric constant of the gas in the tube 1 above the surface of the liquid varies from 1 to 1.03 is extremely small, and accurate measurements of the level of the liquid may be performed”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 23-24, 26, 28-30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riegman (US PAT 9551607) in view of Gevers et al. (Eleventh Stamicarbon Urea Symposium 2008 [NPL, 2008] hereinafter Gevers) in view Wellington et al. (US-20020027001 hereinafter Wellington) and in further view of Fauveau (US PAT 7334451).

Regarding claim 18, Riegman teaches A method for measuring a liquid level (Riegman 3:46-47 “measure the level of liquid”) in a pressure vessel (Riegman 3:48 “liquid phase which effectively is boiling”; 6:12 “liquid in a vessel,”) of a 
urea synthesis plant (Riegman 4:16-17 “synthesis of urea”), the method comprising: 
emitting a first electromagnetic signal from above the liquid level and towards the liquid level, through a wave guide (Riegman 3:57 “tube so as to guide the radar waves”); 
detecting a second electromagnetic signal which is generated by the first signal reflected by the surface of the liquid (Riegman 5:37-38 “reflecting radar waves in order to detect the end of the tube”; fig. 1 element “1” [depicts a radar tube. The generated radar wave corresponds to the first signal and the reflection corresponds to the second electromagnetic signal.]);
	 determining the liquid level on the basis of the elapsed time between the emission of the first signal and the detection of the second signal (Riegman 4:34-35 “radar measurement are determined on the basis of time of flight of the signal”), 
	wherein the gaseous phase contained in the pressure vessel above said liquid level (Riegman 4:12-13 “provisions in the tube so as to allow the liquid, the level of which is to be measured, to enter it, and gas to exit it.”), which is a gaseous phase 

wave guide is an elongate (Riegman 6:41-42 “tube is preferably made of a duplex steel”; 4:61-62 “level of liquid in the tube may be higher than the level of liquid surrounding the tube”) and wherein the 
determination of the liquid level comprises a step of a compensation of the dielectric of said gaseous phase (Riegman 5:53-55 “The tube further comprises at least one hole for venting gas. This hole is provided at a position above the desired maximum of the liquid in the vessel.”; []). 
While Riegman teaches “[1:19-20] synthesis of urea from ammonia and carbon dioxide”, Riegman does not explicitly disclose gaseous phase including ammonia and carbon dioxide, pressure equal to or greater than 80 bar and a temperature equal to or greater than 120 0C and solid rod.
However, in a related field of endeavor, Gevers teaches gaseous phase including ammonia and carbon dioxide (Gevers p. 7 “high-pressure carbamate condenser, in which ammonia and carbon dioxide are condensed,”), 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman to include the urea plant synthesis process and system of Gevers.  One would have been motivated to do so for the advantage of reducing the energy consumption of a urea plant (Gevers p. 19).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Gevers merely teaches that it is well-known that ammonia and carbon dioxide form as gas in the particular synthesis as outlined by Gevers and Riegman.  Since both Riegman and Gevers disclose similar urea synthesis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Riegman in view of Gevers does not explicitly disclose pressure equal to or greater than 80 bar and a temperature equal to or greater than 120 0C and solid rod.
However, in a related field of endeavor, Wellington teaches pressure equal to or greater than 80 bar and a temperature equal to or greater than 120 0C (Wellington 0608 “Urea may be prepared by introducing ammonia and carbon dioxide into a reactor at a suitable pressure (e.g., from about 125 bars absolute to about 350 bars absolute) and at a suitable temperature (e.g., from about 160.degree. C. to about 250.degree. C.).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers to include the temperature and barometric pressure features for urea synthesis of Wellington.  One would have been motivated to do so for the advantage of improving synthesis efficiency (Wellington 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Wellington merely teaches that it is well-known to use the particular temperatures and barometric pressures for reactions in the particular synthesis as outlined by Gevers and Riegman.  Since both Riegman in view of Gevers and Wellington disclose similar urea synthesis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Riegman in view of Gevers and in further view of Wellington does not explicitly disclose solid rod.
However, in a related field of endeavor, Fauveau teaches wave guide is an elongate solid rod (Fauveau 2:63-65 “guided wave device includes a signal generator/emitter 1 and a signal receiver 2 (the emitter and receiver may be integrated into a single unit as depicted in FIG. 1) and a waveguide 3 operationally connected to the emitter 1 and receiver 2. The waveguide 3 may be constructed from flexible cable(s), or solid rod(s)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington to include the solid rod waveguide of Fauveau.  One would have been motivated to do so for the advantage of using signal thresholding to detect stronger return signals (Fauveau 2:10-25).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Fauveau merely teaches that it is well-known to use a solid bar as a waveguide as outlined by Riegman in view of Gevers.  Since both Riegman in view of Gevers in view of Wellington and Fauveau disclose similar reactor systems using waveguides, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 23, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Fauveau further teaches wherein said rod wave guide is either straight or bended (Fauveau fig. 1. “rod or cable” [is straight]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington to include the solid rod waveguide of Fauveau.  One would have been motivated to do so for the advantage of using signal thresholding to detect stronger return signals (Fauveau 2:10-25).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Fauveau merely teaches that it is well-known to use a solid bar as a waveguide as outlined by Riegman in view of Gevers.  Since both Riegman in view of Gevers in view of Wellington and Fauveau disclose similar reactor systems using waveguides, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	
Regarding claim 24, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Riegman further teaches wherein said gaseous phase has at least one of temperature and pressure above the critical value (Riegman 6:11-14 “suitable for measuring the level of liquid in a vessel, in the specific circumstance that a supercritical fluid is present above said liquid.”). 

Regarding claim 26, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Riegman further teaches said solid rod wave guide being a cylindrical rod (Riegman 3:56-57 “The solution according to the invention, is to provide a tube so as to guide the radar waves”; fig. 1; [a tube is cylindrical]). 


Regarding claim 28, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Riegman further teaches the pressure vessel being any of a high-pressure reactor, a high-pressure stripper or a high-pressure condenser of a urea synthesis plant (Riegman 7:13-15 “The invention, in another aspect, also pertains to a radar system suitable for being placed into a vessel, such as a chemical reactor.”). 

Regarding claim 29, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Gevers further teaches wherein said gaseous phase above the liquid level consists predominantly of ammonia and carbon dioxide (Gevers p. 7 “high-pressure carbamate condenser, in which ammonia and carbon dioxide are condensed,”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman to include the urea plant synthesis process and system of Gevers.  One would have been motivated to do so for the advantage of reducing the energy consumption of a urea plant (Gevers p. 19).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Gevers merely teaches that it is well-known that ammonia and carbon dioxide form as gas in the particular synthesis as outlined by Gevers and Riegman.  Since both Riegman and Gevers disclose similar urea synthesis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 30, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Wellington  further teaches wherein said gaseous phase above the liquid level has a pressure equal to or greater than 120 bar, and a temperature of 140 to 210 0C (Wellington 0608 “Urea may be prepared by introducing ammonia and carbon dioxide into a reactor at a suitable pressure (e.g., from about 125 bars absolute to about 350 bars absolute) and at a suitable temperature (e.g., from about 160.degree. C. to about 250.degree. C.).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers to include the temperature and barometric pressure features for urea synthesis of Wellington.  One would have been motivated to do so for the advantage of improving synthesis efficiency (Wellington 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Wellington merely teaches that it is well-known to use the particular temperatures and barometric pressures for reactions in the particular synthesis as outlined by Gevers and Riegman.  Since both Riegman in view of Gevers and Wellington disclose similar urea synthesis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 36, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 30, and Wellington further teaches wherein said gaseous phase above the liquid level has a pressure in the range 140 to 220 bar, and a temperature of 140 to 210 0C (Wellington 0608 “Urea may be prepared by introducing ammonia and carbon dioxide into a reactor at a suitable pressure (e.g., from about 125 bars absolute to about 350 bars absolute) and at a suitable temperature (e.g., from about 160.degree. C. to about 250.degree. C.).”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers to include the temperature and barometric pressure features for urea synthesis of Wellington.  One would have been motivated to do so for the advantage of improving synthesis efficiency (Wellington 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Wellington merely teaches that it is well-known to use the particular temperatures and barometric pressures for reactions in the particular synthesis as outlined by Gevers and Riegman.  Since both Riegman in view of Gevers and Wellington disclose similar urea synthesis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 19-20, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riegman (US PAT 9551607) in view of Gevers et al. (Eleventh Stamicarbon Urea Symposium 2008 [NPL, 2008] hereinafter Gevers) in view Wellington et al. (US-20020027001 hereinafter Wellington) in view of Fauveau (US PAT 7334451) and in further view of Edvardsson (US PAT 6915689 hereinafter Edvardsson ‘689).
	
 Regarding claim 19, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, and Riegman further teaches wherein said compensation includes the generation of a (Riegman 0022 “waves transmitted and reflected, and on the basis thereof calculate the position of the surface on which the reflection occurs.”). 
	Riegman in view of Gevers in view of Wellington and in further view of Fauveau does not explicitly teach 
However, in a related field of endeavor, Edvardsson ‘689 teaches reference reflection at a known location of said rod (Edvardsson ‘689 4:25-30 “FIG. 4 is a schematic diagram of group velocity as a function of dielectric constant for the H.sub.11, mode of microwave radiation in a waveguide at the optimum frequency for different waveguide diameters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar-based level gauging system and method of Edvardsson ‘689 for the advantage of level gauging with high accuracy without the need of prior knowledge regarding the composition and pressure of the gas present above the surface within the vessel (Edvardsson ‘689 3:45-50).
Regarding claim 20, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 19, and Edvardsson ‘689  further teaches wherein the reference reflection is generated by a change of diameter of the rod (Edvardsson ‘689 4:25-30 “FIG. 4 is a schematic diagram of group velocity as a function of dielectric constant for the H.sub.11, mode of microwave radiation in a waveguide at the optimum frequency for different waveguide diameters”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar-based level gauging system and method of Edvardsson ‘689 for the advantage of level gauging with high accuracy without the need of prior knowledge regarding the composition and pressure of the gas present above the surface within the vessel (Edvardsson ‘689 3:45-50).

Regarding claim 31, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach A system for measuring a liquid level in a pressure vessel of a urea synthesis plant according to the method of claim 18, and Riegman further teaches the system comprising an emitter (Riegman 4:36 “transmitter”), an elongate solid rod wave guide and a receiver, wherein: the emitter is locate above the liquid level and is arranged to transmit a first electromagnetic signal through said elongate solid rod wave guide towards the liquid level;
	 the rod wave guide extends from above the liquid level and has a bottom end below the liquid level (Riegman 3:5-7 “tube extends to a bottom end placed within the vessel above a desired minimum level of the liquid”);
	 the receiver is arranged to detect a second electromagnetic signal which is generated by the first signal reflected by the surface of the liquid (Reigman 6:35 “ radar is located perpendicular to the surface of the liquid”);
	 the system outputs a measure of the liquid level determined on the basis of the elapsed time between the transmission of the first signal from the emitter and the detection of the second signal by the receiver (4:35 “time of flight”), and the 

  
	Reigman does not explicitly teach vessel operates at a pressure equal to or greater than 80 bar abs and a temperature equal to or greater than 120 0C, and wherein the 
rod wave guide comprises at least one source for a reference reflection for the calculation of the actual speed of the signal in the gaseous phase above the liquid level.
	However, in a related field of endeavor Wellington teaches vessel operates at a pressure equal to or greater than 80 bar abs and a temperature equal to or greater than 120 0C (Wellington 0608 “Urea may be prepared by introducing ammonia and carbon dioxide into a reactor at a suitable pressure (e.g., from about 125 bars absolute to about 350 bars absolute) and at a suitable temperature (e.g., from about 160.degree. C. to about 250.degree. C.).”), and wherein the.


Reigman in view of Wellington does not explicitly teach rod wave guide comprises at least one source for a reference reflection for the calculation of the actual speed of the signal in the gaseous phase above the liquid level.
 Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers to include the temperature and barometric pressure features for urea synthesis of Wellington.  One would have been motivated to do so for the advantage of improving synthesis efficiency (Wellington 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Wellington merely teaches that it is well-known to use the particular temperatures and barometric pressures for reactions in the particular synthesis as outlined by Gevers and Riegman.  Since both Riegman in view of Gevers and Wellington disclose similar urea synthesis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
However, in a related field of endeavor Reigman in view of Wellington in view of Edvardsson ‘689 teach rod wave guide comprises at least one source for a reference reflection for the calculation of the actual speed of the signal in the gaseous phase above the liquid level (Edvardsson ‘689 4:25-30 “FIG. 4 is a schematic diagram of group velocity as a function of dielectric constant for the H.sub.11, mode of microwave radiation in a waveguide at the optimum frequency for different waveguide diameters”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar-based level gauging system and method of Edvardsson ‘689 for the advantage of level gauging with high accuracy without the need of prior knowledge regarding the composition and pressure of the gas present above the surface within the vessel (Edvardsson ‘689 3:45-50).

Regarding claim 32, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The system according to claim 31, and Riegman further teaches wherein the emitter and the receiver are part of a combined emitter/receiver (Riegman 4:24 “ transmitter and the receiver can be one and the same device”). 

Claim(s) 21-22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riegman (US PAT 9551607) in view of Gevers et al. (Eleventh Stamicarbon Urea Symposium 2008 [NPL, 2008] hereinafter Gevers) in view Wellington et al. (US-20020027001 hereinafter Wellington) in view of Fauveau (US PAT 7334451) and in further view of Edvardsson (US PAT 9541443 hereinafter Edvardsson ‘443).

Regarding claim 21, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, wherein said first signal has a 
Riegman in view of Gevers in view of Wellington and in further view of Fauveau does not explicitly teach frequency of less than 1.5 GHz.
However, in a related field of endeavor, Edvardsson ‘443 teaches frequency of less than 1.5 GHz (Edvardsson ‘443 7:28-30 “GWR-system uses the TDR-principle with a train of 1 ns pulses occupying a spectral range of approximately 0.1-1 GHz”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar-based level gauging system and method of Edvardsson ‘443 for the advantage of avoiding electrical short circuiting  (Edvardsson ‘443 3:35-45).

Regarding claim 22, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 19, and Edvardsson ‘443 further teaches wherein said first signal has a frequency of 100 MHz to 1.5 GHz (Edvardsson ‘443 7:28-30 “GWR-system uses the TDR-principle with a train of 1 ns pulses occupying a spectral range of approximately 0.1-1 GHz”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar-based level gauging system and method of Edvardsson ‘443 for the advantage of avoiding electrical short circuiting  (Edvardsson ‘443 3:35-45).

Regarding claim 33, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 22, and Edvardsson ‘443 further teaches wherein said first signal has a frequency of 100 MHz to 1 GHz (Edvardsson ‘443 7:28-30 “GWR-system uses the TDR-principle with a train of 1 ns pulses occupying a spectral range of approximately 0.1-1 GHz”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar-based level gauging system and method of Edvardsson ‘443 for the advantage of avoiding electrical short circuiting  (Edvardsson ‘443 3:35-45).

Claim(s) 25, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riegman (US PAT 9551607) in view of Gevers et al. (Eleventh Stamicarbon Urea Symposium 2008 [NPL, 2008] hereinafter Gevers) in view Wellington et al. (US-20020027001 hereinafter Wellington) in view of Fauveau (US PAT 7334451) and in further view of Haran et al. (US-20160334262 hereinafter Haran).

Regarding claim 25, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 18, but does not teach the solid rod wave guide having a length of no more than 5 meters. 
However, in a related field of endeavor, Haran teaches the solid rod wave guide having a length of no more than 5 meters (Haran 0037 “metal rods under tension illustrating the deflection (in meters (m)) of an inner rod of a coaxial probe section for several section lengths (1 m, 1.5 m and 2 m)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the probe for level measurement system and method of Haran for the advantage of reducing the deformation the rod under forces such as vibration, gravity, environmental influences such as temperature, or deformation or deflection over time (Haran 0007).

Regarding claim 34, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 25, and Haran further teaches the solid rod wave guide having a length of no more than 3 meters (Haran 0037 “metal rods under tension illustrating the deflection (in meters (m)) of an inner rod of a coaxial probe section for several section lengths (1 m, 1.5 m and 2 m)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the probe for level measurement system and method of Haran for the advantage of reducing the deformation the rod under forces such as vibration, gravity, environmental influences such as temperature, or deformation or deflection over time (Haran 0007).

Claim(s) 27, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riegman (US PAT 9551607) in view of Gevers et al. (Eleventh Stamicarbon Urea Symposium 2008 [NPL, 2008] hereinafter Gevers) in view Wellington et al. (US-20020027001 hereinafter Wellington) in view of Fauveau (US PAT 7334451) and in further view of Fredriksson et al. (US-20130314275 hereinafter Fredriksson).

Regarding claim 27, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 26, but the combination does not explicitly teach said rod having a diameter of 12 to 20 mm.
However, in a related field of endeavor, Fredriksson teaches said rod having a diameter of 12 to 20 mm (Fredriksson 0027 “For practical level gauging applications using signals below 1 GHz (with wavelength above 300 mm) a transmission line diameter of 3-20 mm is commonly used.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar level gauge system and method of Fredriksson for the advantage of sealing a radar level gauge to reduce impairments of EM signals through a waveguide (Fredriksson 0024).

Regarding claim 35, Riegman in view of Gevers in view of Wellington and in further view of Fauveau teach The method according to claim 27, and Fredriksson further teaches said rod having a diameter of 14 to 18 mm (Fredriksson 0027 “For practical level gauging applications using signals below 1 GHz (with wavelength above 300 mm) a transmission line diameter of 3-20 mm is commonly used.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar level measurement system and method for reactors such as in the use of urea synthesis of Riegman and the urea plant synthesis process and system of Gevers and the temperature and barometric pressure features for urea synthesis of Wellington and the solid rod waveguide of Fauveau with the radar level gauge system and method of Fredriksson for the advantage of sealing a radar level gauge to reduce impairments of EM signals through a waveguide (Fredriksson 0024).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Kojima (US-US7498464) discloses “A bottom reflector for a radar-based level gauge, which measures a level of a liquid stored in a tank by means of transmitting a microwave signal towards the surface of the liquid from the top of the tank, receiving the microwave signal as reflected against the surface of the liquid, and calculating the level of the liquid from the propagation time of the transmitted and reflected microwave signal (See abstract)”
Edvardsson (US-20040145510) discloses “A bottom reflector for a radar-based level gauge, which measures a level of a liquid stored in a tank by means of transmitting a microwave signal towards the surface of the liquid from the top of the tank, receiving the microwave signal as reflected against the surface of the liquid, and calculating the level of the liquid from the propagation time of the transmitted and reflected microwave signal (See abstract)”
Conner et al. (US-20150068113) discloses “There is provided an apparatus (1) and methods for processing biomass to produce charcoal, bio-oil(s) activated carbon, recarburiser carbon, or nut coke by means of microwave energy.  (See abstract)”
Delmas et al. (US-20190057879) discloses “Embodiments of the disclosure relate to an apparatus and method for annealing semiconductor substrates. In one embodiment, a batch processing chamber is disclosed. The batch processing chamber includes a chamber body enclosing a processing region, a gas panel configured to provide a processing fluid into the processing region, a condenser fluidly connected to the processing region and a temperature-controlled fluid circuit configured to maintain the processing fluid at a temperature above a condensation point of the processing fluid. The processing region is configured to retain a plurality of substrates during processing. The condenser is configured to condense the processing fluid into a liquid phase. (See abstract)”
Carlessi et al. (US PAT 10434468) discloses “A method of removing ammonia from a continuous vent gas stream of a urea plant, in particular of a medium-pressure section of a urea plant, includes a step of removing ammonia from the continuous vent gas stream of the urea plant using a controlled-combustion process including at least a first lean, oxygen-poor combustion step performed in the presence of an understoichiometric amount of oxygen acting as the sole comburent, and in a reducing atmosphere of hydrogen. (See abstract)”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648         

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648